Territory of Michigan, DISTRICT OF DETROIT j to wit:

Catharine Campau, Guardian of Therese Campau, an infant under the age of 21 years, and Heir of the late Simonet Campan Junr deceased. vs Charles Poupard, dit Lafleur

Be it remembered, that heretofore, to wit, on the twelfth day of August, in the year of our Lord, one thousand eight hundred and eleven, on the application of Harris H. Hickman Esquire, in writing, attorney for the *357Plaintiff, I did issue my summons directed to the Marshal of the District of Huron & Detroit, in the words, and of the tenor following, towit;
Territory of Michigan' DISTRICT OF DETROIT towit:
The United States of America, to the Marshal of the District of Huron & Detroit.
You are hereby commanded to summons Charles Poupard, dit Lafleur, to appear before me, one of the Justices of the peace within the District aforesaid, on Saturday the seventeenth day of the present month of August, at ten of the clock in the forenoon, then and there to answer to Catharine Campau, Guardian of Therese Campau, an infant under the age of twenty one years, and Heir of the late Simonet Campau Junior deceased, in an action of debt thirty six dollars and sixty two and a half cents damages sixty dollars.—Hereof fail not but of this writ with your doings make due return according to law. Given under my hand at the city of Detroit, the twelfth day of August, in the year of our Lord, One thousand eight hundred and eleven. James Abbott
Justice of the peace.
(Endorsement)
“This action is brought to recover the amount of a Heritage and interest on the same, due from said Poupard to the said Therese Campau, amounting to £14.13.0 N. Y. Cy. with interest from 9th May 1803, agreeably to Defendants agreement of 16th May 1803 with Dame Veronique Campau, and the Decree of the Supreme Court in Equity of the 5th December 1808.”
Summons returned served and filed on the 12th August 1811 which return is as follows, towit,
“Served by reading” 12 Aug1 1811.”
John Whistler Jr D. Marshal
“Service 25”
Milage ii}4

37A

Parties in court on the said seventeenth day of August 1811, and on motion of the Plaintiff Attorney this case is continued to the 24th instant at 10 A. M.
Plaintiff in court by her Attorney on the said twenty fourth day of August, and on motion case continued to the 31st instant at 10 A. M. George Mac-Dougall Esquire comes into court on the thirty first August 1811 in his proper person, and files a Special Power of Attorney authorising him to *358attend to this suit, and prays that judgement may be rendered in the premises. The said power of attorney is in French but the substance is as follows.
I authorise Mr George McDougall to appear before Mr James Abbott, Justice of the peace, in my place, in my suit against Charles Poupard, for the recovery of the Heritage due my Daughter Therese Campau, to receive the money, and to give acquittance. In testimony whereof I have signed at Detroit, the twenty ninth day of August, one thousand eight hundred and eleven. her



And now the Defendant altho solemnly called cometh not; It is thereupon considered by the court that the Plaintiff recover of the Defendant fifty four dollars and eighty four and a half cents debt and damages as follows—
Amount of debt....................‡ 36.62^
Interest thereon from 9l11 May 1803........... 18.22
‡ 54.84^
And Judgment is rendered for the same together with costs of suit. The costs in this suit are as follows, towit,
Marshals fees......................37J£
Summons 25
filing 4 papers 25
Entries 13 8iJ^
Judgment 25 156^

1-93H

George MacDougall Esquire, attorney aforesaid comes into court on the 9th day of September 1811, and files the Register of the District of Huron & Detroit’s certificate, purporting that Therese Campau, an infant did on the 27th March 1811 chose Catharine Campau her Guardian: said certificate is in the form following, to wit:
“Registers Office
District of Detroit & Huron
March 27 th 1811.
Therese Campau an infant over the age of fourteen years, appeared and made choice of her mother Catharine Campau, as her Guardian, who is appointed accordingly. Teste
A copy
Harris H. Hickman Reg.”
*359The said George MacDougall Esquire files his precept ordering execution to be issued, which precept is as follows, towit,
“Catherine Campau, Guardian of Therese Campau, her ward. vs Charles Poupard.
Judgment 31 August 1811 $54.84^ damages.
To James Abbott, Esquire,
Justice of the peace D. D.
Sir:
Please issue an Execution in the above matter Retbl: as the law directs. Detroit 9th September 1811— George McDougall
Attorney for the Plaintiff.”
Execution issued same day agreeably to order, which execution is in the form following, towit,
Territory of Michigan] r towit: DISTRICT OF DETROIT J
The United States of America, to the Marshal of the District of Detroit.
Whereas Catharine Campau, Guardian of Therese Campau an infant under the age of 21 years and Heir of the late Simonet Campau Junr deceased hath obtained judgment against Charles Poupard for fifty four dollars and eighty four and a half cents debt and damages and one dollar and ninety three and three fourth cents costs, as appears of Record, whereof Execution remains to be done:—These are therefore to command you, to levy the said debt and costs, of the property of the said Charles and for want thereof to take the body of the said Charles and him detain in prison until the said debt and costs are paid, or be otherwise discharged; and of your proceedings make due return in sixty Days. Given under my hand at the City of Detroit, the ninth day of September A. D. 1811 (eleven)
James Abbott
Justice of the peace.
Whereupon the said Charles Poupard, now here, towit, on the sixteenth day of September, 1811, prays an appeal from the judgment aforesaid to the next Supreme Court to be holden for the Territory of Michigan, and the same is granted to the said Charles Poupard, Whereupon the said Charles Poupard enters into bond with one sufficient surety, by me approved of, for prosecuting said appeal, and which said bond is in form following: towit:
Know all men by these presents, that We Charles Poupard and Joseph . Campau are held and firmly bound unto Catharine Campau, Guardian of *360Therese Campau, an infant under the age of ax years, in the full and just sum of one hundred Dollars, money of the United States, to which payment well and truly to be made, We bind ourselves jointly and severally, our joint and several Heirs, Executors and administrators firmly by these presents, sealed with our seals and dated at Detroit the sixteenth day of September, one Thousand eight hundred and eleven.
Whereas the above named Catharine Campau Guardian as aforesaid hath obtained Judgement before James Abbott Esquire a Justice of the peace of the Territory of Michigan, in and for the District of Detroit, for the sum of fifty four dollars and eighty four and a half cents debt and damages and one dollar and ninety three and three fourth cents costs, from which said Judgement the said Charles hath prayed an appeal to the next Supreme Court to be held for the Territory of Michigan.
Now the condition of the above obligation is such that if the above bound Charles shall not prosecute his appeal at the next Supreme Court with effect, according to the directions of the act entitled an “Act to abolish the courts of Districts and to define and regulate the power, duties and jurisdiction of Justices in matters civil and criminal,” and also pay and satisfy the said Catharine Campau her executors administrators or assigns, in case the said judgement shall be affirmed, as well the debt, damage and costs, adjudged by the said James Abbott Esquire, as also all costs and damages that shall be awarded by the said Supreme Court, then the said bond to be and remain in full force and virtue, otherwise to be of none effect.
Signed sealed and Charles Poupard (L. S.)
delivered in the Joseph Campau (L. S.)
presence of
Lambert Lafoy.
Whereupon pursuant to the Statute of this Territory in such case made and provided, I now here transmit to the Hon: Supreme Court aforesaid, a record of the proceedings before me-had, of and upon the premises.
Given under my hand and seal at the city of Detroit, the Sixteenth day of September, in the year of our Lord, One thousand eight hundred and eleven
James Abbott,
Justice of the peace
Costs of appeal are
Writing bond 300 words 18¿4
Filing ditto........ 6%
Entry thereof....... 6%
Copy of Record 1600 words. 100
I-31#

[In the handwriting of James Abbott]